Citation Nr: 1739570	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  15-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include all possible diagnoses.


REPRESENTATION

Appellant represented by:	Paul Zagar, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from June 1972 to February 1973.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2016 hearing and a transcript of this hearing is of record.

The scope of the Veteran's claim for post-traumatic stress disorder (PTSD) includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record- including her description of the claim, the symptoms she describes, and the information she submits or that VA obtains in support of her claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Based on Clemons and the evidence of record, the Board has expanded the claim to include all possible psychiatric diagnoses, as reflected above.  

A motion to advance this appeal on the Board's docket has been raised by the Veteran's representative.  The undersigned is granting the motion and advancing the appeal on the docket based upon severe financial hardship.  38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In resolving all doubt in the Veteran's favor, her PTSD with depression and anxiety incepted in or was aggravated by her active service.




CONCLUSION OF LAW

The criteria for service connection are met for PTSD with depression and anxiety.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

STRs are silent regarding a psychiatric condition, and a pre-separation psychiatric exam found no evidence of psychiatric disease of disorder.  Post-service treatment records show that the Veteran has been diagnosed with and continuously medicated for various psychiatric disorders, to include PTSD, depression, dysthymia, OCD and bipolar disorder.  In addition, the Veteran has a history of two aborted suicide attempts in 2000 and was hospitalized in March 2012 as a result of suicidal ideation.

VA treatment records show that the Veteran was diagnosed with PTSD due to childhood sexual abuse in the early 2000s.  She was admitted to a VA PTSD unit in March 2010.  The Veteran reported continually re-experiencing both the rapes she suffered as a child and a basic training exercise in which she was left in the woods at night with only a flashlight and a map.  The Board finds this training exercise consistent with the circumstances of her military service and credible supporting evidence has been provided.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304 (f).

She stated that she has been depressed since her discharge and continues to have recurring nightmares about both traumas which began after the night in the woods.  Clinical notes from a Stress Disorder Treatment Program the Veteran attended in 2013 noted that she had suffered for 40 years with PTSD-related symptoms, such as anger control problems, nightmares and night sweats, impulsivity, and significant difficulty in establishing and maintaining healthy relationships.  The Veteran's treating psychologist from the program reported in an April 2016 statement that it was unclear whether her military training experiences were themselves an initial traumatic event or served to exacerbate her early childhood experiences.  However, the statement supports the Veteran's claim, either way.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's PTSD with depression and anxiety incepted in or was aggravated by service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for PTSD with depression and anxiety is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for PTSD with depression and anxiety is granted.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


